Case 1:19-mj-00619 Document £ (epnetoh 05/31/19 in TXSD Page 1 of 1

United States District Coustessgv

. MAY 3.1 2099
Southern District of Texas

 

 

David J. Bradiey, Clerk of Court
UNITED STATES OF AMERICA

V
Miguel Angel RUELAS-Munoz CRIMINAL COMPLAINT
Mexico
A202 136.511 (EWA) casenumpers-tis (2/F = wy

|, the undersigned complainant being duly sworn, state the following is true and correct to the
best of my knowledge and belief. On or about ‘May 29, 2019 , the defendant, an alien
who had previously been denied admission, excluded or removed knowingly and unlawfully

was present in the United States having been found in Cameron County, Texas, the

said defendant having not obtained the consent of the Attorney General or the Secretary of

the Department of Homeland Security to reapply for admission into the United States,

in violation of Title 8 United States Code, Section(s) 1326(a)

 

| further state that | am a Deportation Officer and that this complaint is based on the following
facts: The defendant was encountered by Immigration Officers conducting routine jail checks at
the Cameron County Jail on May 29, 2019. The defendant was subsequently arrested on May
29, 2019. The defendant is a citizen and national of Mexico who was previously deported,
excluded or removed from the United States on November 21, 2014. Record checks revealed
that the defendant has not applied for permission from the proper authorities to re-enter the
United States.

Defendant has $0.00 8

A. m

Signature of Complaina

a

Arnulfo Rodriguez Deportation Officer
Name and Title of Complainant

Sworn to before me and subscribed in my presence,

May 31, 2019 at Brownsville, Texas
Date City and State

Ronald G. Morgan U.S. Magistrate Judge Lith Ged —

Name and Title of Judicial Officer " Signature of Judicial Offic icer
